El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
*1081El presente caso se originó en la Corte Municipal del dis-trito judicial municipal de Mayagüez por medio de demanda allí radicada en 28 de enero del corriente ano, en la que Salvador Nadal reclama a The American Railroad Company of Porto Rico la suma de $400 en concepto de indemnización de daños y perjuicios causados al demandante por culpa y negli-gencia de la compañía demandada.
De elidió caso conoció en apelación mediante celebración de nuevo juicio la Corte de Distrito del distrito judicial de Mayagüez, la que lo decidió por sentencia de 9 de marzo último condenando a la demandada a satisfacer al demandante la suma de $280, con imposición de todas las costas y desembolsos del pleito.
Contra esta sentencia interpuso la parte demandada re-curso de apelación para ante esta Corte Suprema, ante la que lia alegado cuanto lia estimado conducente en defensa del recurso.
No se lia levantado por parte alguna la cuestión de si esta Corte Suprema tiene o nó jurisdicción para conocer del re-curso ; pero como esa cuestión puede levantarse de oficio por esta misma corte, como así lo fiemos resuelto varias veces interpretando el artículo 109 del Código de Enjuiciamiento Civil, la examinaremos previamente, pues si nos falta juris-dicción, estaremos impedidos de considerar y decidir el re-curso en su fondo. . .
El estatuto que regula los casos en que procede el recurso de apelación para esta Corte Suprema es el artículo 295 del Código de Enjuiciamiento Civil que tal como ha sido enmen-dado por Leyes de 9 de marzo, 1905, y 11 de márzo, 1908, en lo pertinente dice así:
“Artículo 295. — Podrá establecerse apelación para ante el Tribunal Supremo contra las resoluciones de las cortes de distrito en los casos siguientes:
"1.# # *
“2o. De una sentencia de una corte de distrito dictada en apela-ción interpuesta contra resolución de una corte inferior, dentro de *1082los 15 días después de registrada dicha sentencia, si el valor de la cosa reclamada o cuantía de la sentencia sin comprender frutos e intereses excediera de $300.”
En el presente caso el valor de la cosa reclamada excede-de $300, pues la parte demandante reclama de la demandada la suma de $400 por indemnización de daños y perjuicios, pero-la cuantía de la sentencia es inferior a $300 por cuanto la demandada fue condenada a pagar al demandante $280 en el concepto indicado.
¿Para determinar la jurisdicción de esta corte, debemos-atender a la cuantía de la demanda o a la de la sentencia?
Examinado el texto de nuestro estatuto que dejamos trans-crito, no cabe establecer como regia general y absoluta que para fijar la jurisdicción de esta corte en casos originados en las cortes municipales debe atenderse siempre al valor de-la reclamación, pues habrá casos en que deba atenderse a la cuantía de la sentencia. Las palabras de la ley deben inter-pretarse siempre con efecto, y si admitiéramos que para de-terminar la viabilidad del recurso sólo debía atenderse a la cuantía de la reclamación, holgarían las palabras de la ley relativas a la cuantía de la sentencia.
Para que podamos dar efecto a las palabras del estatuto-debemos interpretarlo en el sentido de que al determinar la jurisdicción de esta Corte Suprema en casos de apelación contra sentencias de las cortes de distrito en casos procedentes-de las cortes municipales, debe atenderse a la cuantía de la demanda o de la reclamación siempre que esa cuantía sea la materia a discutir en el recurso y a la cuantía de- la sentencia cuando la de ésta y no la de la demanda sea la materia del recurso.
Con arreglo a la anterior doctrina, si Salvador Nadal hubiera interpuesto recurso de apelación contra la sentencia que pronunció la Corte de Distrito de Mayagüez, para que se le reconociera la indemnización de $400 que había solicitado en la demanda, la jurisdicción de esta Corte Suprema se de-terminaría por la cuantía de la misma demanda, pero como *1083él no interpuso recurso ele apelación sino que fue interpuesto por la demandada The American Railroad Company of Porto Rico, para que se le relevara de la indemnización de $280 a que estaba condenada por sentencia, procede determinar la jurisdicción de esta corte por la cuantía de la sentencia, cuya cuantía y no la de la demanda es la materia a discutir en el recurso. Tan es así que no habiéndose interpuesto por Salvador Nadal recurso de apelación, esta corte no podría acor-darle indemnización superior a la de $280 que se le reconoce por la sentencia apelada.
Por las razones expuestas entendemos que esta corte carece de jurisdicción para conocer del recurso y que éste debe deses-timarse.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.